PER CURIAM:
Scott M. Boger appeals the district court’s order denying relief on his 28 U.S.C. § 2254 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boger v. Braxton, No. 7:05-cv-00543-sgw-mfu, 2005 WL 3020002 (W.D.Va. Nov. 10, 2005). Many of Boger’s pending motions are moot since he has been given an opportunity to respond to Appellee’s brief; the remaining motions are without merit. Thus, we deny all of Boger’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.